        Case 1:18-cv-02030-TNM Document 34 Filed 02/11/19 Page 1 of 24



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


FREEDOM WATCH, INC, et al

                 Plaintiffs,
v.
                                                                        1:18-cv-02030
GOOGLE, INC, et al
                                                                     ORAL ARGUMENT
                                                                       REQUESTED
                 Defendants.




      OPPOSITION TO JOINT MOTION TO DISMISS AMENDED COMPLAINT

       Plaintiffs Freedom Watch, Inc. and Laura Loomer (collectively “Plaintiffs”) submit the

following in opposition to Defendants’ Google, Inc. (“Google”), Facebook, Inc. (“Facebook”),

Twitter, Inc. (“Twitter”), and Apple, Inc.’s (“Apple”) (collectively “Defendants”) Joint Motion

to Dismiss Amended Complaint. ECF No. 29.

Dated: February 11, 2019                      Respectfully submitted,

                                               /s/ Larry Klayman
                                               Larry Klayman, Esq.
                                               Chairman and General Counsel
                                               FREEDOM WATCH, INC.
                                               D.C. Bar No. 334581
                                               2020 Pennsylvania Ave. NW, Suite 345
                                               Washington, DC 20006
                                               Tel: (310) 595-0800
                                               Email: leklayman@gmail.com

                                               Attorney for Freedom Watch, Laura Loomer,
                                               and the Class




                                               i
            Case 1:18-cv-02030-TNM Document 34 Filed 02/11/19 Page 2 of 24



                                                    TABLE OF CONTENTS


INTRODUCTION ...........................................................................................................................1
STATEMENT OF RELEVANT FACTS ........................................................................................1
LEGAL STANDARD......................................................................................................................5
   Fed. R. Civ. P 12(b)(1) Standing .................................................................................................5
   Fed. R. Civ. P 12(b)(6).................................................................................................................6
LEGAL ARGUMENT .....................................................................................................................7
   Plaintiffs Have Standing to Pursue Claims ..................................................................................7
       Freedom Watch ........................................................................................................................7
       Laura Loomer...........................................................................................................................8
   First Amendment Claims .............................................................................................................9
   Sherman Act...............................................................................................................................12
       Section 1.................................................................................................................................12
       Section 2.................................................................................................................................14
   The Amended Complaint States Causes of Action Under the DCHRA ....................................15
       Plaintiffs Pled Unlawful Discrimination ................................................................................15
       Public Accommodation ..........................................................................................................16
   Plaintiffs’ Claims Are Not Barred By Section 230 of the CDA ................................................18
CONCLUSION ..............................................................................................................................20




                                                                        ii
            Case 1:18-cv-02030-TNM Document 34 Filed 02/11/19 Page 3 of 24



                                                TABLE OF AUTHORITIES

Cases
Ashcroft v. Iqbal, 556 U.S. 662 (2009) ........................................................................................... 6
Aspen Skiing Co. v. Aspen Highlands Skiing Corp, 472 U.S. 585 (1985) ...............................14, 15
Atl. Coast Airlines Holdings, Inc. v. Mesa Air Grp., Inc., 295 F. Supp. 2d 75
(D.D.C. 2003) ......................................................................................................................7, 12, 13
Bennett v. Google, LLC, 882 F.3d 1163 (D.C. Cir. 2018) .............................................................18
Carparts Distribution Ctr. v. Auto. Wholesaler's Ass'n, 37 F.3d 12 (1st Cir. 1994) .....................17
City of Moundridge v. Exxon Mobil Corp., 471 F. Supp. 2d 20 (D.D.C. 2007) ............................14
Clapper v. Amnesty Int'l USA, 133 S. Ct. 1138 (U.S. 2013)............................................................5
Davis v. FEC, 554 U.S. 724 (U.S. 2008) .........................................................................................6
Del-Orden v. Bonobos, Inc., 2017 U.S. Dist. LEXIS 209251 (S.D.N.Y. Dec. 20, 2017) .............17
Denver Area Educ. Telcoms. Consortium v. Fcc, 518 U.S. 727 (1996) ........................................10
Fed. Trade Com. v. Lukens Steel Co., 454 F. Supp. 1182 (D.D.C. 1978) .....................................12
Gordon v. United States Capitol Police, 778 F.3d 158 (D.C. Cir. 2015) ........................................6
Halleck v. Manhattan Cmty. Access Corp., 882 F.3d 300 (2d Cir. 2018) ...............................10, 11
Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992) ......................................................................6
Monsanto Co. v. Geertson Seed Farms, 177 L. Ed. 2d 461 (U.S. 2010) .....................................5, 6
Mountain States Legal Found. v. Glickman, 92 F.3d 1228 (D.C. Cir. 1996) ..................................6
National Federation of the Blind v. Scribd Inc., 97 F. Supp. 3d 565 (D. Vt. 2015) ......................17
Packingham v. North Carolina, 137 S. Ct. 1730 (2017) .....................................................9, 10, 11
Reno v. American Civil Liberties Union, 521 U. S. 844 (1997) ....................................................10

Statutes
Fed. R. Civ. P 12(b)(1).....................................................................................................................5
Fed R. Civ. P 12(b)(6)......................................................................................................................6
District of Columbia Human Rights Act ......................................................................15, 16, 17,18




                                                                    iii
        Case 1:18-cv-02030-TNM Document 34 Filed 02/11/19 Page 4 of 24



I.     INTRODUCTION

       Plaintiffs brought this suit against Defendants, all of whom are major technology and

social media corporations, in response to their well-documented and publicized pattern and

practice of suppressing and censoring conservative content. The Amended Complaint sets forth

in extreme detail news publications which include admissions from employees employed by

Defendants that such targeted suppression and censorship was, indeed, occurring. For example,

this includes admissions, inter alia, from employees of Defendant Facebook that their conduct

had a chilling effect on conservative news.” Am. Comp. ¶ 38.

       As set forth below, Defendants’ conduct violates not only the Constitution, but also

numerous federal and state statutes. Defendants’ status as large and influential technology

corporations simply cannot shield them from liability in this regard. They must be held to the

same level playing field as everyone else, and since Plaintiffs have pled viable causes of action

which are supported by well pled concrete facts, Defendants’ motion to dismiss must be denied.

II.    STATEMENT OF RELEVANT FACTS

       This Amended Complaint is centered upon Defendants “conspiracy to intentionally and

willfully suppress politically conservative content,” Am. Comp.¶ 12, and the resulting severe

damages that this conspiracy has had on Freedom Watch and Ms. Loomer, both of whom are

prominent conservative organizations/figures who rely on social media platforms to “to inform

the public about [their] conservative advocacy and to raise the funds through donations to further

its public advocacy and mission.” Am. Comp. ¶ 52. The aim of this conspiracy to suppress

politically conservative content is to “take down President Donald Trump and his administration

with the intent and purpose to have installed leftist government in the nation’s capital and the 50

states.” Am. Comp. ¶ 14.




                                                1
         Case 1:18-cv-02030-TNM Document 34 Filed 02/11/19 Page 5 of 24



       The Amended Complaint sets forth in detail how Defendants have acted to suppress and

censor conservative content. For instance, YouTube, which is owned and operated by its parent

company, Defendant Google, demonetized the channels of the conservative Prager University

and Western Journal and also targeted conservative pundit Alex Jones of InfoWars due to their

conservative political viewpoints. Am. Comp. ¶¶ 25-28. Furthermore, the Amended Complaint

details how Defendant Google has censored conservative content via its search engine, with “an

incredible 96% of Google search results for ‘Trump’ news came from liberal media outlets,

using the widely accepted Sharyl Attkisson media bias chart.” Am. Comp. ¶ 30.

       The Amended Complaint also sets forth in detail how Defendant Facebook has censored

and suppressed conservative content, including through the admissions of it former employees

who admitted that they “routinely suppressed news stories of interest to conservative readers

from [its] influential ‘trending’ news section” Am. Comp. ¶ 35. In 2018, Defendant Facebook

instituted an algorithm change that further suppressed conservative content. Am. Comp. ¶ 41.

According to a study by Western Journal, “Liberal publishers have gained about 2 percent more

web traffic from Facebook than they were getting prior to the algorithm changes implemented in

early February. On the other hand, conservative [and thus Republican] publishers have lost an

average of nearly 14 percent of their traffic from Facebook.” Am. Comp. ¶ 42. This is not

accidental. By Defendant Facebook’s own admission, Campbell Brown, the leader of Facebook’s

news partnerships team, admitted that Facebook would be censoring news publishers based on its

own internal biases, stating:

       This is not us stepping back from news. This is us changing our relationship with
       publishers and emphasizing something that Facebook has never done before: It’s
       having a point of view, and it’s leaning into quality news. … We are, for the first
       time in the history of Facebook, taking a step to try to to define what ‘quality
       news’ looks like and give that a boost.” Am. Comp. ¶¶ 45-46.




                                               2
        Case 1:18-cv-02030-TNM Document 34 Filed 02/11/19 Page 6 of 24



       The Amended Complaint also sets forth how Twitter “has banned nasty accounts

perceived as right-wing while ignoring similar activity from the left.” Am. Comp. ¶ 49. This

includes “shadowbanning” conservative accounts while ignoring radical left-wing interest

groups. Am. Comp. ¶ 50.

                              Facts Pertaining to Freedom Watch

       Freedom Watch is a “a leading conservative non-profit public interest organization that

operates its own website, a YouTube channel as Freedom Watch TV, a Twitter account, and

Podcasts on Apple’s network.” Am. Comp. ¶ 51. As pled in its Complaint, Freedom Watch has

and still does pay Google, Facebook, and the other defendants for “services to promote and

advertise its media content in order to inform the public about its conservative advocacy and to

raise the funds through donations to further its public advocacy and mission.” Am. Comp. ¶ 52.

Freedom Watch had been experiencing “steady growth in both audience and revenue generated

through these platforms for many years,” Am. Comp. ¶ 53, which suddenly and not

coincidentally ceased at the time that Defendants’ suppression of conservative content began, as

set forth above, and grew more pronounced around the time that Special Counsel Mueller began

his alleged Russian collusion investigation. Id. Since this conspiracy amongst Defendants to

suppress conservative content began, “Freedom Watch’s growth on these platforms has come to

a complete halt, and its audience base and revenue generated has either plateaued or diminished.”

Am. Comp. ¶ 54.

       The Amended Complaint details how, “[s]ince Defendants have begun suppressing and

censoring Freedom Watch’s content on these platforms, Freedom Watch has suffered a dramatic

loss in viewership and user engagement, and this has led directly and proximately to a dramatic

loss in revenue.” Am. Comp. ¶ 57. For instance, Freedom Watch’s YouTube channel “has




                                               3
         Case 1:18-cv-02030-TNM Document 34 Filed 02/11/19 Page 7 of 24



remained static and is now declining especially over the last several months, after years of steady

grow[th], which simply cannot be a coincidence given the facts set forth in the previous section.”

Am. Comp. ¶ 55. Freedom Watch has experienced a declining number of subscribers after

experiencing years of steady growth right when Defendants began suppressing conservative

content. Am. Comp. ¶ 59. Crucially, the Amended Complaint alleges that these damages are “the

result of the illegal and anti-competition actions as pled herein.” Id.

                                Facts Pertaining to Laura Loomer

       Ms. Loomer is a well known conservative investigative journalist and activist, and a

Jewish woman. Am. Comp. ¶¶ 63-64. Ms. Loomer relied heavily on social media platforms in

order to perform her work as a journalist, with over 260,000 followers on Twitter as of

November 21, 2018. Am. Comp. ¶ 67. In furtherance of their conspiracy to suppress

conservative content, Defendant Twitter permanently banned Ms. Loomer on November 21,

2018 for the following tweet:

       Ilhan is pro Sharia Ilhan is pro- FGM Under Sharia homosexuals are oppressed &
       killed. Women are abused & forced to wear the hijab. Ilhan is anti Jewish. Am.
       Comp. ¶ 68.

Facebook also banned Ms. Loower for 30 days. Am. Comp. ¶ 69. Ms. Loomer’s tweet refers to

Rep. Ilhan Omar (“Rep. Omar”), who was elected to Congress from Minnesota. Am. Comp. ¶

70. Indeed, Ms. Loomer’s tweet simply contained facts about Sharia law, which Rep. Omar is

known to support. The tweet pointed out the fact that which pointed out that Rep. Omar’s

support of Sharia law does not make her an ally for gay people, women, or Jews. Am. Comp. ¶

71. For instance, “[i]n Iran, Sudan, Saudi Arabia and Yemen, homosexuality is still punishable

by death, under Sharia law. The same applies in parts of Somalia and northern Nigeria. In two

other countries – Syria and Iraq – the death penalty is carried out by non-state actors, including




                                                  4
        Case 1:18-cv-02030-TNM Document 34 Filed 02/11/19 Page 8 of 24



Islamic State.” Am. Comp. ¶ 72. Rep. Omar herself has tweeted anti-Semitic sentiments, yet has

faced no discipline from any of Defendants’ platforms:

       Israel has hypnotized the world, may Allah awaken the people and help them see
       the evil doings of Israel. #Gaza #Palestine #Israel. Am. Comp. ¶ 73.

       In stark contrast, Twitter refused to take any action against openly anti-Semitic rants,

including Louis Farrakhan’s referring to Jewish persons as “termites” or against known terrorist

organizations like Hamas. Am. Comp. ¶¶ 74-75. This glaring contrast has led even those who

oppose Ms. Loomer’s viewpoints to harshly oppose her ban:

       That said, the line for banning someone from an open platform should be clear
       and consistent. News organizations are liable for the content they publish because
       they are specifically publishers. Open platforms are not. But if the likes of
       Facebook and Twitter are moving into the business of publishing, choosing which
       content creators they will ban and which they will lend platforms, then they
       should lawyer up and get ready to be taken to court. Am. Comp. ¶ 79.1

III.   LEGAL STANDARD

       A.      Fed. R. Civ. P 12(b)(1) Standing

       “Article III of the Constitution limits federal courts' jurisdiction to certain ‘Cases’ and

‘Controversies.’ As we have explained, ‘[n]o principle is more fundamental to the judiciary's

proper role in our system of government than the constitutional limitation of federal-court

jurisdiction to actual cases or controversies.’” Clapper v. Amnesty Int'l USA, 133 S. Ct. 1138,

1146 (U.S. 2013). “To establish Article III standing, an injury must be ‘concrete, particularized,

and actual or imminent; fairly traceable to the challenged action; and redressable by a favorable

ruling.’” Id. at 1147. As the Supreme Court has held, the “imminence” requirement for future

injury is an “elastic concept.” Id. The Supreme Court has found Article III standing where a



1
 Tiana Lowe, Twitter has banned the idiotic Laura Loomer for an innocuous tweet, Washington
Examiner, Nov. 22 2018, available at: https://www.washingtonexaminer.com/opinion/twitter-
has-banned-the-idiotic-laura-loomer-for-an-innocuous-tweet

                                                5
         Case 1:18-cv-02030-TNM Document 34 Filed 02/11/19 Page 9 of 24



party merely shows a “reasonable probability” that future harm will occur.” Monsanto Co. v.

Geertson Seed Farms, 177 L. Ed. 2d 461, 466 (U.S. 2010). See also Davis v. FEC, 554 U.S. 724,

734 (U.S. 2008) (“A plaintiff may challenge the prospective operation of a statute that presents a

realistic and impending threat of direct injury.”) “Moreover, courts have often found

probabilistic injuries sufficient to support standing.” Amnesty Int'l USA, 133 S. Ct. at 1162. Even

more, the U.S. Court of Appeals for the District of Columbia Circuit has found standing merely

upon just an increased risk of future injury. See Mountain States Legal Found. v. Glickman, 92

F.3d 1228 (D.C. Cir. 1996). With regard to standing and injury, under Lujan v. Defs. of Wildlife,

504 U.S. 555, 561 (1992), a party at this stage need only make general factual allegations of

injury resulting form Defendants’ conduct

       B.      Fed. R. Civ. P. 12(b)(6)

       Fed. R. Civ. P. 8(a)(2) states that a pleading need only include “a short and plain

statement of the claim showing that the pleader is entitled to relief.” When reviewing a Fed. R.

Civ. P. 12(b)(6) motion to dismiss, the court must “accept the complaint's allegations as true and

draw all reasonable inferences in favor of the non-moving party.” Gordon v. United States

Capitol Police, 778 F.3d 158, 163-164 (D.C. Cir. 2015).

       A complaint “does not require detailed factual allegations.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (U.S. 2009) (internal quotations omitted). To survive a motion to dismiss, a complaint

need only “contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Id. (internal quotations omitted). As such, a motion to dismiss at this stage

must be decided solely on what Plaintiffs have pled in their Amended Complaint, taken as true,

and not upon any factual “contradictions” that Defendants have attempted to insert.

       ///




                                                 6
        Case 1:18-cv-02030-TNM Document 34 Filed 02/11/19 Page 10 of 24



IV.    LEGAL ARGUMENT

       A.      Plaintiffs Have Standing to Pursue Claims

               1.      Freedom Watch

       Defendants assert that Freedom Watch lacks standing because its allegations are

“insufficient to establish any non-speculative connection between its alleged injury and the

claimed unlawful facts.” ECF No. 29 at 5. This is not true. The Amended Complaint expressly

alleges the injury caused by Defendants – the sudden stoppage of growth and subsequent decline

after many years of continuous, steady growth. See supra section II. It is further alleged that this

sudden stoppage of growth and decline is a direct result of the Defendants’ concerted efforts to

suppress and censor conservative content. Am. Comp. ¶¶ 54 – 61. Indeed, the Amended

Complaint expressly alleges:

       Defendants’ conspiracy to suppress conservative content has directly and
       proximately caused Freedom Watch significant financial injury, as well as injury
       in the form of suppression of speech and ideas in furtherance of its conservative
       public interest advocacy. Am. Comp. ¶ 61.

Furthermore, with regard to Freedom Watch’s antitrust claims, Defendants misleadingly assert

that Freedom Watch has not suffered an antitrust injury simply because Freedom Watch still

maintains accounts with each of Defendants’ platforms. However, it is clear that this is not the

alleged injury. An antitrust injury is an "injury of the type the antitrust laws were intended to

prevent and that flows from that which makes defendant's acts unlawful. The injury should

reflect the anticompetitive effect either of the violation or of anticompetitive acts made possible

by the violation.” Atl. Coast Airlines Holdings, Inc. v. Mesa Air Grp., Inc., 295 F. Supp. 2d 75,

88 (D.D.C. 2003)

       Here, the antitrust injury is shown by the fact that Defendants are refusing to provide

Freedom Watch with the same level of access to its platforms as its leftist counterparts, which is



                                                 7
        Case 1:18-cv-02030-TNM Document 34 Filed 02/11/19 Page 11 of 24



plainly anticompetitive. The Amended Complaint alleges that Freedom Watch has suffered a

decline in growth as a direct result of Defendants’ anti-competitive behavior. Am. Comp. ¶ 58.

Indeed, the Amended Complaint specifically alleges that YouTube has “remov[ed] Freedom

Watch’s subscribers unilaterally.” Am. Comp. ¶ 60. This is concrete, particularized anti-

competitive injury and this is enough to plead standing.

       What Defendants’ argument appears to be is that none of the numerous reported

examples of Defendants actively suppressing conservative content - which Plaintiffs pled in

detail as background facts giving credence to the existence of such a conspiracy and to explain

the motivations behind Defendants’ conduct – directly name Freedom Watch. Yet, it is clear that

just because something has not yet reported by the news does not make it untrue. The Amended

Complaint clearly sets forth the alleged injury (stagnated and declining growth) as well as the

causation (Defendants’ concerted efforts to suppress conservative content).

       Defendants’ strategy, knowing full well that they have all of the evidence of their

wrongdoing with regard to Freedom Watch at this stage in the litigation, is to try to make

Freedom Watch “prove” their case at the pleading stage. However, this is not the proper time for

this strategy, see supra section III, and underscores why this case must be allowed to proceed to

discovery.

               2.     Laura Loomer

       With regard to Ms. Loomer, Defendants concede that she has standing to pursue claims

against Defendants Twitter and Facebook, only asserting that Ms. Loomer did not make any

allegations with regard to Defendants Google or Apple. However, the Amended Complaint

pleads that Defendants were acting together, in concert, to suppress conservative content, such as

Ms. Loomer’s. As such, if there is standing as to Twitter and Facebook, there is also standing as




                                                8
        Case 1:18-cv-02030-TNM Document 34 Filed 02/11/19 Page 12 of 24



to the other co-Defendants and conspirators. Defendants further concede that she has suffered an

antitrust injury, as they make no argument to the contrary, even conceding that Ms. Loomer

alleged that her content had been suppressed. ECF No. 29 at 15.

       B.      First Amendment Claims

       Defendants assert that Plaintiffs’ claims under Section 1983 for First Amendment

constitutional violations fail as a matter of law because they do not qualify as state actors capable

of being sued for constitutional violations. While Courts in the past may have held in this

fashion, before the now ubiquitous nature of the internet has taken hold, some courts are now

finding that denying equal access to the internet can for the basis for constitutional violations,

including the Supreme Court.

       In Packingham v. North Carolina, 137 S. Ct. 1730 (2017), the Supreme Court held that a

North Carolina law making it a felony for a registered sex offender to access social networking

sites where the offender knows that the site allows for minors to join was unconstitutional and in

violation of the First Amendment.

       In Packingham, Mr. Packingham pled guilty to “taking indecent liberties with a child.”

As a result, he was required to register as a sex offender, which therefore barred him from

accessing commercial social media sites. Id. at 1734. Under a pseudonym, Mr. Packingham

signed up for Facebook and made a post celebrating the fact that the state court had dismissed a

traffic ticket against him. Id. After doing some research, the police department determined that it

was Mr. Packingham who had made the post, and was subsequently indicted for violating N. C.

Gen. Stat. Ann. §§14-202.5. Id. The lower court denied Mr. Packingham’s motion to dismiss on

First Amendment grounds, the appellate court reversed, and the North Carolina Supreme Court




                                                 9
        Case 1:18-cv-02030-TNM Document 34 Filed 02/11/19 Page 13 of 24



reversed again. Finally, the Supreme Court reversed a final time, finding a constitutional First

Amendment violation.

       “A fundamental principle of the First Amendment is that all persons have access to places

where they can speak and listen, and then, after reflection, speak and listen once more. The Court

has sought to protect the right to speak in this spatial context.” Id. at 1735. “While in the past

there may have been difficulty in identifying the most important places (in a spatial sense) for the

exchange of views, today the answer is clear. It is cyberspace—the “vast democratic forums

of the Internet” in general, and social media in particular.” Id. (emphasis added) (internal

citation omitted). “In short, social media users employ these websites to engage in a wide array

of protected First Amendment activity on topics ‘as diverse as human thought.’” Id. at 1735-36

(citing Reno v. American Civil Liberties Union, 521 U. S. 844 (1997)). Accordingly, the

Supreme Court found that access to these social media sites could form the basis for a

constitutional First Amendment issue, and after applying intermediate scrutiny, found that the

statute was unconstitutional. Id. at 1736.

       Other Courts have found that even private corporations can be held liable for First

Amendment violations. Halleck v. Manhattan Cmty. Access Corp., 882 F.3d 300 (2d Cir. 2018).

In Halleck, the U.S. Court of Appeals for the Second Circuit found that a non-profit corporation

overseeing public access channels were subject to the First Amendment. Id. at 301. In reaching

this conclusion, the Halleck Court leaned heavily on the Supreme Court’s decision in Denver

Area Educ. Telcoms. Consortium v. Fcc, 518 U.S. 727 (1996). As pointed out by Halleck, Justice

Kennedy wrote in Denver that “[a] public access channel is a public forum…. They provide

groups and individuals who generally have not had access to the electronic media with the

opportunity to become sources of information in the electronic marketplace of ideas…. It is




                                                10
        Case 1:18-cv-02030-TNM Document 34 Filed 02/11/19 Page 14 of 24



important to understand that public access channels are public fora created by local or state

governments in the cable franchise.” Halleck 882 F.3d 305 (internal citations and quotations

omitted). Relying upon Justice Kennedy’s reasoning, the Halleck Court held that “public access

channels, authorized by Congress to be "the video equivalent of the speaker's soapbox" and

operating under the municipal authority given to MNN in this case, are public forums, and, in the

circumstances of this case, MNN and its employees are subject to First Amendment restrictions.”

Id. at 308. This matter is currently on appeal to the U.S. Supreme Court, with a Petition for Writ

having been granted on October 12, 2018 and oral arguments scheduled for February 25, 2019.

Given the Supreme Court’s ruling in Packingham, Plaintiffs believe that it is very likely that the

Supreme Court will uphold the Second Circuit’s decision.

       While Halleck specifically deals with public access television, the implications on

internet providers is clear as day, as they too provide the same “public forum” as public access

televisions, while also being privately owned corporations. This is evidenced by the fact that

internet trade associations have filed amicus briefs arguing against the Halleck decision.2

       In any event, this Court should apply the sound reasoning set forth in Packingham and

hold that Defendants can be sued under the First Amendment. In the modern era, it is clear that

the Internet has overtaken physical public spaces in the traditional sense as the chosen forum for

public debate and discourse, which is what the First Amendment specifically seeks to protect.

Defendants must not be allowed to hide behind their status as corporations while actively

suppressing and censoring content that they do not agree with, as they are the providers of

ubiquitous, and essential, services that just about every single person in the nations utilizes.

///

2
 For instance, the Internet Association and Electronic Frontier Foundation both filed amicus
briefs on December 11, 2018 arguing against the Halleck decision.

                                                 11
        Case 1:18-cv-02030-TNM Document 34 Filed 02/11/19 Page 15 of 24



       C.      Sherman Act

       Defendants assert, erroneously, that Plaintiffs’ claims under Section 1 and Section 2 of

the Sherman Act fail as a matter of law. In doing so, Defendants conveniently omit the facts well

pled in Plaintiffs’ Amended Complaint, which clearly set forth viable causes of action.

               1.     Section 1

       Defendants claim that Plaintiffs claim under Section 1 fails because Plaintiffs did not

allege any facts that suggest that Defendants conspired in any way. This is not true. As a

threshold matter, the Amended Complaint expressly pleads the existence of an illegal, plainly

anticompetitive agreement that harms competition between Defendants:

       Defendants have entered into an illegal agreement to refuse to deal with
       conservative news and media outlets, such as Freedom Watch and those similarly
       situated, as well as to suppress media content and advocacy, which has no
       legitimate business justification and is plainly anticompetitive. Am. Comp. ¶ 82.

       The Amended Complaint sets forth the requisite “concerted action” necessary to sustain a

Section 1 claim. Concerted action may be “may be proven by direct or circumstantial evidence.”

Atl. Coast Airlines Holdings, Inc. v. Mesa Air Grp., Inc., 295 F. Supp. 2d 75, 90 (D.D.C. 2003).

If circumstantial evidence is used, then there need only be “evidence that tends to exclude the

possibility that the [alleged conspirators] were acting independently.” Id. (internal quotations

omitted).

       Furthermore, “[c]oncerted action" may be inferred from evidence of parallel business

behavior, which in this instance is demonstrated by the fact that each of the four Defendants has

acted to suppress and censor conservative content. Fed. Trade Com. v. Lukens Steel Co., 454 F.

Supp. 1182, 1189 (D.D.C. 1978). In this instance, in addition to parallel business behavior, there

would need to be (1) evidence that the Defendants acted contrary to their economic self-interest,

and (2) evidence of the Defendants’ motivation to enter into an agreement. Id.



                                               12
        Case 1:18-cv-02030-TNM Document 34 Filed 02/11/19 Page 16 of 24



        The Amended Complaint sets forth both the evidence that excludes the possibility of

independent action, as well as the plus factors necessary for concerted action to be inferred from

parallel business behavior. It alleges that Defendants acted against their own economic self-

interest in their concerted action to restrain trade:

        Defendants’ agreement has a plainly anti-competitive effect and has no rational
        economic justification, as they are willing to lose revenue from conservative
        organizations and individuals like Freedom Watch and those similarly
        situated to further their leftist agenda and designs to effectively overthrow
        President Trump and his administration and have installed leftist government in
        this district and the 50 states. Am. Comp. 84 (emphasis added).

        There is no legitimate independent business reason for Defendants “conscious
        parallelism,” as they are losing revenue from conservative organizations and
        individuals like Freedom Watch and those similarly situated. Am. Comp. ¶ 86
        (emphasis added).

Furthermore, the Amended Complaint also provides evidence of Defendants’ motivations in

entering into such an agreement:

        Acting in concert with traditional media outlets, including but not limited to Cable
        News Network (“CNN”), MSNBC, the New York Times and the Washington
        Post – all of whom are owned and/or managed by persons with a leftist political
        ideology, Defendants have intentionally and willfully suppressed politically
        conservative content in order to take down President Donald Trump and his
        administration with the intent and purpose to have installed leftist
        government in the nation’s capital and the 50 states. Am. Comp. ¶ 14
        (emphasis added).

        Lastly, it is clear that Defendants’ illegal agreement is “unreasonably restrictive of

competitive conditions.” Mesa Air Grp., Inc., 295 F. Supp. 2d at 92. Defendants make no

argument that such an agreement to censor and suppress conservative content is not

unreasonably restrictive, nor could they. Indeed, Defendants have effectively cut off the same

level of access to their platforms to an overwhelming number of individuals.

///

///



                                                   13
       Case 1:18-cv-02030-TNM Document 34 Filed 02/11/19 Page 17 of 24



              2.      Section 2

       Even without a claim for “shared monopolization,” the facts set forth in the Amended

Complaint support a finding of single-firm monopolization. For instance, the Amended

Complaint sets forth that “Facebook has the largest market share in the United States for social

networking advertising revenue, at 79.2% in 2018 thus far.” Am. Comp. ¶ 88. In fact, even

Facebook’s CEO, Mark Zuckerberg, struggled to name even a single competitor to Facebook

during a joint session between the Senate Judiciary and Commerce committees on April 10,

2018. Am. Comp¶¶ 91-93. Furthermore, it is pled in the Amended Complaint that Facebook is

also the leading way that most Americans get their news. According to the Pew Research

Center, just shy of half of all Americans get their news on Facebook – far more reach than any

other social media site. Am Comp. ¶ 96.

       In any event, it is clear that in addition to single firm actual monopolization, Section 2 of

the Sherman Act also prohibits a conspiracy to monopolize, which necessarily involves multiple

firms. Such a claim requires "(1) the existence of a combination or conspiracy to monopolize; (2)

overt acts done in furtherance of the combination or conspiracy; (3) an effect upon an

appreciable amount of interstate commerce; and (4) a specific intent to monopolize a designated

segment of commerce.” City of Moundridge v. Exxon Mobil Corp., 471 F. Supp. 2d 20, 41

(D.D.C. 2007).

       In Aspen Skiing Co. v. Aspen Highlands Skiing Corp, 472 U.S. 585 (1985), the Supreme

Court found a Section 2 violation where a firm operating three of four mountain ski areas in

Aspen, Colorado refused to continue cooperating with a smaller rival in offering a combined

four-area ski pass. In doing so the Supreme Court considered the conduct’s “impact on

consumers and whether it [had] impaired competition in an unnecessarily restrictive way.”




                                                14
        Case 1:18-cv-02030-TNM Document 34 Filed 02/11/19 Page 18 of 24



Similarly, the Amended Complaint pleads that “Freedom Watch a user and consumer of

Defendants’ platforms, it is also a competitor, insofar as it creates its own original media content

in the form of videos, articles, and podcasts and other audio media, such as radio, which are

distributed via the internet in this district, and both nationwide and worldwide.” Am. Comp. ¶

62. This refusal to deal with Freedom Watch, like in Aspen, has no viable economic justification

and is plainly anticompetitive. Am. Comp. 101, Similarly, the violative conduct of Defendants

has resulted in a worse quality of services for its consumers who tend to lean conservatively and,

as set forth in this Amended Complaint, lack any normal business justification. Am. Comp. ¶

102.

       D.      The Amended Complaint States Causes of Action Under The DCHRA

               1.      Plaintiffs Pled Unlawful Discrimination

       Defendants assert that Plaintiffs failed to plead facts establishing that Defendants

engaged in unlawful discriminatory practice.

       With regard to Freedom Watch, Defendants allege that “there are no facts pleaded in the

Amended Complaint that support the notion that Defendants took any action against it based

upon either political or religious affiliation.” ECF No. 29 at 16. This is false. The Amended

Complaint sets forth that Freedom Watch is a “leading conservative non-profit public interest

organization that operates its own website, a YouTube channel as Freedom Watch TV, a Twitter

account, and Podcasts on Apple’s network.” Am. Comp. ¶ 11. The Amended Complaint further

sets forth, in meticulous detail, how Defendants have engaged in a conspiracy to suppress and

censor conservative content. See supra section II. The Amended Complaint alleges that, as a

direct result of this censorship and refusal to deal, Freedom Watch has suffered injury, as its

“growth on these platforms has come to a complete halt, and its audience base and revenue




                                                15
        Case 1:18-cv-02030-TNM Document 34 Filed 02/11/19 Page 19 of 24



generated has either plateaued or diminished.” Am. Comp. ¶ 54. Defendants’ only defense is that

Freedom Watch maintains active accounts on their various platforms, but this does not address

the fact that the content contained on the platforms has been censored, and access diminished. By

way of analogy, a restaurant’s actions would still be discriminatory if they allow a patron in the

door, but refuse to serve him food.

       With regard to Ms. Loomer, it is clear she has pled facts alleging both political and

religious discrimination. The Amended Complaint alleges that Ms. Loomer is both conservative

and Jewish. Am. Comp. ¶ 64. She was banned from Twitter for stating facts about a liberal

political candidate and Sharia law’s inherent homophobic stances. On the other hand, Twitter has

refused to discipline the same liberal political candidate who has made blatant anti-Semitic

tweets, including accusing Jewish persons of having hypnotic mind-control powers. It has also

refused to discipline Louis Farrakhan for referring to Jewish persons as termites and even worse.

In sum, a scenario where conservative Jewish person was banned for tweeting undisputed facts

and liberal Muslims were not disciplined for tweeting blatant anti-Semitic messages is textbook

unlawful discrimination.

               2.     Public Accommodation

       Defendants next assert that online services are not places of public accommodation under

the meaning of the DCHRA solely because the DCHRA only applies to physical locations. The

only cases cited by Defendants in support are from 1981 and 1995, respectively, well before the

Court had any occasion to determine the ubiquitous nature of internet-based service providers

today. Indeed, many Courts across the nation have expressly held internet sites to be places of

“public accommodation.”




                                               16
        Case 1:18-cv-02030-TNM Document 34 Filed 02/11/19 Page 20 of 24



       For instance, the U.S District Court for the Southern District of New York in Del-Orden

v. Bonobos, Inc., 2017 U.S. Dist. LEXIS 209251 (S.D.N.Y. Dec. 20, 2017) found that “[a]

commercial website itself qualifies as a place of ‘public accommodation’ to which Title III of the

ADA affords a right of equal access.” Del-Orden v. Bonobos, Inc., 2017 U.S. Dist. LEXIS

209251, at *19 (S.D.N.Y. Dec. 20, 2017). See also National Federation of the Blind v. Scribd

Inc., 97 F. Supp. 3d 565 (D. Vt. 2015) (holding that that Title III applied to a digital library

subscription service, Scribd, accessible only via the Internet).

       The First Circuit’s ruling in Carparts Distribution Ctr. v. Auto. Wholesaler's Ass'n, 37

F.3d 12 (1st Cir. 1994) is particularly instructive. The Carparts Court found that “public

accommodations” under the ADA were not limited to actual physical structures. In doing so,

Carparts paid particular attention to the fact that Congress included “travel service” on its list of

services considered “public accommodations,” holding that “Congress clearly contemplated that

"service establishments" include providers of services which do not require a person to

physically enter an actual physical structure.” Id. at 19. Tellingly, in its definition of “Place of

public accommodation,” the D.C. Code also lists “travel or tour advisory services” as a place of

public accommodation where discrimination is not allowed. Indeed, this Court has itself

expressly adopted the reasoning set forth in Carparts, holding:

       Title III's protections extend beyond physical access to insurance offices and
       prohibit discrimination based on disability in the enjoyment of the goods and
       services made available at a place of public accommodation. See Carparts
       Distrib. Ctr., Inc. v. Auto. Wholesaler's Ass'n of New England, Inc., 37 F.3d 12,
       19 (1st Cir. 1994) (finding that public accommodation "is not limited to
       actual physical structures" and may include access to insurance plans). Baron v.
       Dulinski, 928 F. Supp. 2d 38, 42 (D.D.C. 2013).

       Lastly, any distinction that Defendants attempt to make between the ADA’s definition of

public accommodations and the DCHRA’s definition would be a distinction without a difference.




                                                 17
        Case 1:18-cv-02030-TNM Document 34 Filed 02/11/19 Page 21 of 24



Both statutes expressly use the same language. Both have been passed for the same purpose – to

protect individuals from discrimination. As such, this Court should find that Defendants’ internet

platforms are places of “public accommodation” for purposes of the DCHRA.

       E.      Plaintiffs’ Claims Are Not Barred By Section 230 of the CDA

       Section 230 of the Communications Decency Act grants immunity if “[Defendant]

qualifies as an interactive computer service; (2) if the complaint states that the objected-to

information was provided by third party users and not [Defendant]; and (3) if the Complaint

seeks to treat the Defendant as a publisher of the content.” Bennett v. Google, Inc., 2017 U.S.

Dist. LEXIS 95708, *3. Crucially, however, the U.S. Court of Appeals for the District of

Columbia Circuit set forth, in no unclear terms, that “[t]he intent of the CDA is thus to promote

rather than chill internet speech.” Bennett v. Google, LLC, 882 F.3d 1163, 1166 (D.C. Cir. 2018).

The Bennett Court reasoned further, “Put differently, section 230 incentivized companies to

neither restrict content nor bury their heads in the sand in order to avoid liability.” Id.

(emphasis added). As such, the D.C. Circuit has already found that the purpose of Section 230 of

the CDA is not to allow interactive computer services free reign to censor and suppress content.

This core principle is ingrained in the text of the statute, as the CDA recognizes that the internet

offers "a forum for a true diversity of political discourse, unique opportunities for cultural

development, and myriad avenues for intellectual activity." Id. at 1165 (emphasis added)

(quoting 47 U.S.C. § 230(a)(3)). Censorship and suppression of political content cuts against the

express language of Section 230 of the CDA.

       This makes perfect sense. Where a purported “interactive computer service” is actively

censoring and suppressing certain types of content, it is no longer simply providing a forum for

third parties to post and share their own thoughts, opinions, and views, which is what Section




                                                18
        Case 1:18-cv-02030-TNM Document 34 Filed 02/11/19 Page 22 of 24



230 of the CDA was meant to rightfully protect. At this point, it is publishing its own thoughts,

opinions, and views, albeit in the form of third-party content. This is a critical distinction, as this

is clearly not the type of behavior that Section 230 was meant to shield.

       Even those who are on the left agree whole-heartedly with this interpretation. In her

article defending Ms. Loomer with regards to her ban from Twitter (while still attacking her

viewpoints), Tianna Lowe of the Washington Examiner wrote:

       That said, the line for banning someone from an open platform should be clear
       and consistent. News organizations are liable for the content they publish because
       they are specifically publishers. Open platforms are not. But if the likes of
       Facebook and Twitter are moving into the business of publishing, choosing which
       content creators they will ban and which they will lend platforms, then they
       should lawyer up and get ready to be taken to court. Am. Comp. ¶ 79.

       It is clear that Defendants here are not acting as simple “interactive computer services,”

but instead as publishers who are putting forth their own views, beliefs, and agendas for mass

consumption. As set forth in the Amended Complaint, it is clear that Defendants are using their

platforms to advance their own beliefs. Campbell Brown, the head of Defendant Facebook’s

news partnerships team, admitted on behalf of Facebook:

       This is not us stepping back from news. This is us changing our relationship with
       publishers and emphasizing something that Facebook has never done before: It’s
       having a point of view, and it’s leaning into quality news. … We are, for the first
       time in the history of Facebook, taking a step to try to to define what ‘quality
       news’ looks like and give that a boost. Am. Comp. ¶ 46.

The Amended Complaint also sets forth how Defendants Twitter and Google (through YouTube)

are targeting only conservative accounts for “discipline” in order to further its own personal

political beliefs and biases. Supra section II.

        In sum, Defendants should not be afforded immunity under Section 230 of the CDA

simply because of their traditional status as online platform providers. This Court must make the

focus about what is actually being alleged in Plaintiff’s Amended Complaint. It is clear that this



                                                  19
        Case 1:18-cv-02030-TNM Document 34 Filed 02/11/19 Page 23 of 24



lawsuit involves Defendants’ conduct as publishers of content, furthering their own viewpoints,

agendas, and beliefs. As set forth by Ms. Lowe, “if the likes of Facebook and Twitter are moving

into the business of publishing, choosing which content creators they will ban and which they

will lend platforms, then they should lawyer up and get ready to be taken to court.”

V.     CONCLUSION

       Based on the foregoing, Plaintiffs respectfully request that this Court deny Defendants’

Motion to Dismiss Plaintiffs’ Amended Complaint and allow this matter to proceed to discovery,

where further evidence of Defendants’ unconstitutional and illegal conduct, in addition to what is

already in the public domain and pled in the Amended Complaint, will surely be uncovered.

      Plaintiffs respectfully request oral argument.

Dated: February 11, 2019                        Respectfully submitted,

                                                 /s/ Larry Klayman
                                                 Larry Klayman, Esq.
                                                 Chairman and General Counsel
                                                 FREEDOM WATCH, INC.
                                                 D.C. Bar No. 334581
                                                 2020 Pennsylvania Ave. NW, Suite 345
                                                 Washington, DC 20006
                                                 Tel: (310) 595-0800
                                                 Email: leklayman@gmail.com

                                                 Attorney for Freedom Watch, Laura Loomer,
                                                 and the Class




                                                20
       Case 1:18-cv-02030-TNM Document 34 Filed 02/11/19 Page 24 of 24



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed November

28, 2018 and served to all counsel of record through the Court’s ECF system.


                                                   /s/ Larry Klayman
                                                   Attorney




                                              21
